Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
3.	A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maruyama et al. (United States Patent Publication No. US 2020/0026188 A1), hereinafter Maruyama.
5.	Regarding Claims 1-7 and 10, Maruyama teaches (Paragraphs [0241-0242]) applying a composition on a substrate to form a photoresist layer. Maruyama teaches (Paragraphs [0243-0246]) performing an exposing process using extreme ultraviolet radiation (EUV) on the photoresist layer. Maruyama teaches (Paragraphs [0247-0251]) developing the photoresist layer to form photoresist patterns. Maruyama teaches (Paragraphs [0031-0123]) the composition comprises a photosensitive resin. Maruyama teaches (Paragraphs [0160-0197]) the composition comprises a photo-acid generator. Maruyama teaches (Paragraphs [0124-0159]) the composition comprises a photo decomposable quencher. Maruyama teaches (Paragraphs [0198-0216]) the composition comprises an additive. Maruyama teaches (Paragraphs [0217-0226]) a solvent. Maruyama teaches (Paragraphs [0198-0216]) the additive is a compound represented by Formula 4A of the present application. Maruyama teaches (Paragraphs [0031-0123]) the photosensitive resin includes a polymer of Formula 1A of the present application, a polymer of Formula 1B of the present application, or a polymer of Formula 1C of the present application. Maruyama teaches (Paragraphs [0160-0197]) the photo-acid generator comprises a cation represented by Formula 2A of the present application. Maruyama teaches (Paragraphs [0160-0197]) the photo-acid generator comprises an anion represented by Formula 2B of the present application. Maruyama teaches (Paragraphs [0124-0159]) the photo-decomposable quencher includes a cation represented by Formula 2A of the present application. Maruyama teaches (Paragraphs [0124-0159]) wherein the photo-decomposable quencher comprises an anion represented by Formula 3A or Formula 3B of the present application. Maruyama teaches (Paragraphs [0198-0216]) the additive is uniformly mixed in the composition. Maruyama teaches (Paragraphs [0217-0226]) the solvent includes ethyl cellosolve acetate, ethyl lactate, propylene glycol monomethyl ether acetate, propylene glycol methyl ether, N-butyl acetate, 2-heptanone, methyl ethyl ketone, N,N-dimethyl formamide, N-methylpyrrolidone, ethyl 3-ethoxypropionate, methyl 3-methoxypropionate, ethyl pyruvate, or isopropyl alcohol. Maruyama teaches (Paragraphs [0031-0123]) an amount of the photosensitive resin is about 0.5 wt% to about 5 wt%. Maruyama teaches (Paragraphs [0160-0197]) an amount of the photo-acid generator is about 0.01 wt% to about 3 wt%. Maruyama teaches (Paragraphs [0124-0159]) an amount of the photo decomposable quencher is about 0.01 wt% to about 3 wt%. Maruyama teaches (Paragraphs [0198-0216]) an amount of the additive is about 0.1 wt% to about 1 wt%. Maruyama teaches (Paragraphs [0241-0242]) performing a heat treatment process on the photoresist layer prior to performing the exposing process.
6.	Regarding Claims 11-16 and 19-20, Maruyama teaches (Paragraphs [0241-0242]) forming a target layer on a substrate. Maruyama teaches (Paragraphs [0241-0242]) applying a composition on the target layer to form a photoresist layer. Maruyama teaches (Paragraphs [0243-0246]) performing an exposing process using extreme ultraviolet radiation (EUV) on the photoresist layer. Maruyama teaches (Paragraphs [0247-0251]) developing the photoresist layer to form photoresist patterns. Maruyama teaches (Paragraphs [0247-0251]) performing an etching process for patterning the target layer using the photoresist patterns as a mask. Maruyama teaches (Paragraphs [0198-0216]) composition includes a compound represented by Formula 4A of the present application as an additive. Maruyama teaches (Paragraphs [0031-0123]) the composition further includes a photosensitive resin. Maruyama teaches (Paragraphs [0031-0123]) the photosensitive resin includes a polymer of Formula 1A of the present application, a polymer of Formula 1B of the present application, or a polymer of Formula 1C of the present application. Maruyama teaches (Paragraphs [0160-0197]) the composition comprises a photo-acid generator. Maruyama teaches (Paragraphs [0160-0197]) the photo-acid generator comprises a cation represented by Formula 2A of the present application. Maruyama teaches (Paragraphs [0160-0197]) the photo-acid generator comprises an anion represented by Formula 2B of the present application. Maruyama teaches (Paragraphs [0124-0159]) the composition comprises a photo decomposable quencher. Maruyama teaches (Paragraphs [0124-0159]) the photo-decomposable quencher includes a cation represented by Formula 2A of the present application. Maruyama teaches (Paragraphs [0124-0159]) wherein the photo-decomposable quencher comprises an anion represented by Formula 3A or Formula 3B of the present application. Maruyama teaches (Paragraphs [0198-0216]) the additive is uniformly mixed in the composition. Maruyama teaches (Paragraphs [0217-0226]) the solvent includes ethyl cellosolve acetate, ethyl lactate, propylene glycol monomethyl ether acetate, propylene glycol methyl ether, N-butyl acetate, 2-heptanone, methyl ethyl ketone, N,N-dimethyl formamide, N-methylpyrrolidone, ethyl 3-ethoxypropionate, methyl 3-methoxypropionate, ethyl pyruvate, or isopropyl alcohol. Maruyama teaches (Paragraphs [0241-0242]) performing a heat treatment process on the photoresist layer prior to performing the exposing process. Maruyama teaches (Paragraphs [0241-0242]) a minimum critical dimension between the photoresist patterns is less than about 13.5 nm.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
8.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al. (United States Patent Publication No. US 2020/0026188 A1), hereinafter Maruyama, and in view of Park et al. (United States Patent Publication No. US 2021/0200093 A1), hereinafter Park.
10.	Regarding Claims 8-9 and 17-18, Maruyama teaches all limitations of Claims 1 and 11 of the present application above. However, Maruyama fails to explicitly teach forming an underlayer under the photoresist layer and the underlayer includes a compound represented by Formula 4A of the present application as an additive.
11.	Park teaches (Paragraphs [0008-0047]) forming an underlayer under the photoresist layer. Park teaches (Paragraphs [0008-0047]) the underlayer includes a compound represented by Formula 4A of the present application as an additive. Park teaches (Paragraphs [0008-0047]) the underlayer therein disclosed results in a higher dry etch rate.
12.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maruyama to incorporate the teachings of Park to form an underlayer under the photoresist layer and the underlayer includes a compound represented by Formula 4A of the present application as an additive. Doing so would result in a higher dry etch rate, as recognized by Park.

Conclusion
13.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
15.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/04/2022